

Exhibit 10(a)


LONG-TERM INCENTIVE AWARDS FRAMEWORK
under the Incentive Compensation Plan, as amended and restated on March 8, 2001


Payout Philosophy


Long-term incentive awards are intended to provide compensation relative to
market compensation consistent with LNC’s compensation philosophy. Long-term
incentive awards are performance leveraged. Performance below the 60th
percentile is rewarded with below market compensation. Similarly, performance
above the 60th percentile is rewarded with compensation greater than that
achieved within our comparison market for the same performance achievement.


Maximum award will be paid when performance is in the upper quartile. The
minimum payout will be awarded at the equivalent of the 25th percentile. Market
compensation (or target payout) will be awarded at the equivalent of performance
at the 60th percentile. The minimum award will be 25% of target and the maximum
award will be 200% of target.


For those performance measures which are absolute, an analysis will be made when
setting the performance targets to make sure they are set consistently with the
above philosophy.


Cycle Duration


Three-year cycles will be established on a calendar year basis.


Cycle Frequency


A new cycle will start each year upon approval by the Committee and run
concurrently with other cycles. Three cycles will be in effect at the same time.


Performance Measures


Performance measures will be absolute return on equity (ROE) and EPS growth,
both based on income from operations, and relative total shareholder return
(TSR). At the beginning of the cycle, usually at its March meeting, the
Compensation Committee will set minimum, targets, and maximum performance levels
for each measure.



·   ROE will be weighted 40% and expressed as a weighted average of the
performance cycle, with year one weighted 20%, year two 30%, and year three 50%.






       

--------------------------------------------------------------------------------

 


·   EPS growth will be weighted 40% and expressed as a compound average annual
growth rate, based on the point-to-point difference between EPS at the end of
the year prior to the beginning of the cycle and the EPS of the final year of
the cycle.




·   TSR weighted 20% represents share price change plus total shareholder
dividends paid during the performance cycle. The shareowner return calculation
will be based on the average of the closing stock prices of LNC for each trading
day in the month of December preceding the beginning of a cycle and the average
of the closing prices for each trading day in the last December of the cycle.



LNC TSR performance will be compared to that of the S&P 500. The minimum award
will be paid for performance at the 25th percentile, target at the 60th
percentile, and maximum at the 75th percentile. Only those companies included in
the index at the beginning of the cycle will be included for determination of
LNC’s percentile ranking.


Payout Adjustments


The Compensation Committee retains the right to modify payouts at the end of the
cycle based on extraordinary circumstances during the cycle.


The Committee can consider factors impacting results such as changing economic
and market conditions, mergers or acquisitions, sale of a business,
restructuring charges, reserve strengthening or release.


In making adjustments, the Committee may consider investor reaction, stock price
performance, performance of peers and the CEO’s recommendation. The guiding
principle in making adjustments should be to encourage and reward management for
consistently high financial and shareholder return performance relative to
peers.


Form of Compensation


At the beginning of each performance cycle, the Compensation Committee (no later
than its March meeting) will designate both the award target and range for each
participant. Long-term incentive compensation will be paid in cash, shares,
options or a combination of these. Seven defined mix combinations will be
offered to participants from which one is selected at the beginning of the
cycle.
 
The relative dollar values for stock options, stock and cash are as follows:



-   Options valued at 100%, no discount.

-   Restricted Shares valued at 100%, no discount.

-   Cash up to 33% of target valued at 100%, no discount. Higher percentages of
cash are discounted and valued at 67%.






       

--------------------------------------------------------------------------------

 


The seven combinations from which participants may select are the following:


1. All options (100% of target, no discount)
2. 50% shares, 50% options (100% of target, no discount)
3. All shares (100% of target, no discount)
4. 33% Cash, 33.5% shares, 33.5% options (100% of target, no discount)
5. 33% cash, 67% options (100% of target, no discount)
6. 33% cash, 67% shares (100% of target, no discount)
   7. All cash (78% of target)


All Cash is an alternative only for those who meet their full, five-year, share
ownership requirement.


The company retains the right to restrict the number of options in order to
limit dilution. If the pool of options designated for the cycle is exceeded,
each participant will be reduced proportionately on an equal basis. They will be
asked to select an alternative replacement for the portion reduced, shares or
cash, at the above-designated ratios.


Participants make their selections at the beginning of the cycle, no later than
March of the first year of the cycle. All forms of compensation selected will
vest 100% at the completion of the cycle based on long-term incentive award
performance. The value of shares and stock options is calculated based on their
value the day the target award is made by the Compensation Committee not later
than March. Changes in stock prices during the performance cycle will be to the
participant’s advantage or disadvantage. No adjustments are made at the end of
the cycle for stock price changes. If shares are selected, dividends will
accumulate on these shares during the performance cycle and vest based on
long-term incentive award performance. The award range is from 25% of target to
200% of target.
 
For those selecting options, depending on performance, up to 100% of target
options will vest. Payouts for performance above target will be in shares. The
calculation of the amount of shares will be based on the price in effect at the
beginning of the cycle when share values were determined and will include
dividends earned. Options have a ten-year life from date of grant (not vesting).





       

--------------------------------------------------------------------------------

 


Participants


All individuals designated by the CEO and approved by the Compensation Committee
will participate in the plan.



1.   Individuals who come into the plan during the first year of the cycle based
on promotion or hiring will receive awards on a pro-rata basis.




2.   Individuals who are removed from the plan because of a change in
responsibilities or because of involuntary termination other than for cause will
receive an award prorated if in the performance cycle for less than a full
twelve months of the first full year of the cycle. If they complete the first
full year they will receive a full award.

 

3.   Individuals who retire, die or who are disabled will receive full awards
provided they have completed a full twelve months of the first year of the
cycle. If not completing the first full year of the cycle, awards will be
prorated.




4.   Awards for individuals who are “covered employees” under IRC Section 162(m)
may not exceed the specified maximum amounts payable established by the
Compensation Committee for the applicable long-term performance cycle.




5.   The pro rata calculation is based on twelve months not thirty-six months.
This adjustment recognizes that the compensation used to set the targets for the
long-term incentive award cycle is market based and is calculated on a one-year
basis. The pro rata calculation is the number of months employed during the
cycle up to a maximum of twelve months divided by twelve. This pro rata
calculation also recognizes that individuals continue to receive awards for
cycles participated in after no longer being employed or included in the plan.
All pro rated awards are made at the end of the cycle based on performance for
the full cycle.




6.   Individuals who voluntarily terminate employment forfeit all incomplete
cycles regardless of how many months they completed in the cycle.




7.   In general no one will enter a performance cycle after the first year of
the cycle.



Note: During the term of the cycle, shares selected will be in the form of
performance stock units. Actual shares of stock will be issued for all vested
units upon completion of the cycle. EPS is defined as operating income per
diluted share.







--------------------------------------------------------------------------------